Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 27, 2014                                                                       Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149411(44)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MELISSA RENEE POAG-EMERY,                                                        Bridget M. McCormack
            Plaintiff-Appellant,                                                         David F. Viviano,
                                                                                                       Justices
                                                             SC: 149411
  v                                                          COA: 318401
                                                             Kent CC: 08-001251-DM
  MATTHEW JOHN EMERY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of A Better Balance, The Alliance: State
  Advocates for Women’s Rights and Gender Equality, Carr Center for Reproductive
  Justice at New York University School of Law, Deborah M. Fisch, J.D., National
  Advocates for Pregnant Women, National Organization for Women Foundation, and
  National Organization for Women Michigan to participate as amicus curiae is
  GRANTED. The amicus brief submitted on June 25, 2014, in support of the application
  for leave to appeal is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 27, 2014